Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-    is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goel (US 2020/0410225 A1).
1. Goel discloses an apparatus for classifying an object based on deep learning, the apparatus comprising:
a first deep learning device configured to perform deep learning for objects of a first class; [0099, objects with 0 to 1 ratio are given a first variance, each variance may be analyzed by a different engine, as explained the second detector can use one or more machine models for high variance, and as a whole the document explains the each detector uses at least one learning model]

a second deep learning device configured to perform deep learning for objects of a second class; [0099, objects with 1 to 1.5 ratio are given a second variance, the variances may be analyzed by separate deep learning devices]
and
a controller configured to:
classify objects on a road into the first class or the second class, classify the objects classified into the first class for each type based on a learning result of the first deep learning device, and classify the objects classified into the second class based on a learning result of the second deep learning device. [0099, objects with 0 to 1 ratio are given a first variance, each variance may be analyzed by a different engine, as explained the second detector can use one or more machine models for high variance, and as a whole the document explains the each detector uses at least one learning model]

2. The apparatus of claim 1, wherein the controller classifies the objects on the road into the first class or the second class based on a ratio of width to length of each of the objects. [099, ratio of height to width is used to binning which determines which detections are done by the second detector]

3. The apparatus of claim 1, wherein the controller classifies objects, each of which has a ratio of width to length greater than a reference value, into the first class, 
and classifies objects, each of which has a ratio of width to length less than or equal to the reference value, into the second class. [099, ratio of height to width is used to binning which determines which detections are done by the second detector]


4, The apparatus of claim 1, wherein the controller classifies each of the objects into one of a car, a goods vehicle, a two-wheeled vehicle, or a pedestrian. [0020, 0024 and other sections clearly show detecting and classifying pedestrians]

5. The apparatus of claim 1, wherein each of the objects has a square pillar shape in which Light Detection And Ranging (LiDAR) points are clustered. [0061 shows that LiDar is used,a dn 0084 shows the use of point clustering ]

6. A method for classifying an object based on deep learning, the method comprising:
performing, by a first deep learning device, deep learning for objects of a first class;
performing, by a second deep learning device, deep learning for objects of a second class;
classifying, by a controller, objects on a road into the first class or the second class; 
classifying, by the controller, the objects classified into the first class for each type based on a learning result of the first deep learning device; and 
classifying, by the controller, the objects classified into the second class for each type based on a learning result of the second deep learning device. 
[0099, ratio of height to width is used to binning which determines which detections are done by the second detector]

7. The method of claim 6, wherein the classifying objects on a road into the first class or the second class includes classifying the objects based on a ratio of width to length of each of the objects. [099, ratio of height to width is used to binning which determines which detections are done by the second detector]

8. The method of claim 6, wherein the classifying objects on a road into the first class or the second class includes:
classifying objects, each of which has the ratio of width to length greater than a reference value, into the first class;  [0099, objects with 0 to 1 ratio are given a first variance]

and classifying objects, each of which has the ratio of width to length less than or equal to the reference value, into the second class. [0099, objects with a second ratio are given a second variance]

9. The method of claim 6, wherein the objects on the road include at least one of a car, a goods vehicle, a two-wheeled vehicle, or a pedestrian. [0020, 0024 and other sections clearly show detecting and classifying pedestrians]

10. The method of claim 6, wherein each of the objects on the road has a square pillar shape in which Light Detection And Ranging (LiDAR) points are clustered. [0061 shows that LiDar is used,a dn 0084 shows the use of point clustering ]

11. An apparatus for classifying an object based on deep learning, the apparatus comprising:
a first deep learning device configured to perform deep learning for objects, each of which has a ratio of width to length greater than a reference value;   [0099, objects with 0 to 1 ratio are given a first variance, each variance may be analyzed by a different engine, as explained the second detector can use one or more machine models for high variance, and as a whole the document explains the each detector uses at least one learning model]

a second deep learning device configured to perform deep learning for objects, each of which has a ratio of width to length less than or equal to the reference value; [0099, objects with 1 to 1.5 ratio are given a second variance, the variances may be analyzed by separate deep learning devices, as explained the second detector can use one or more machine models for high variance]and
a controller configured to: calculate a ratio of width to length of each of objects located on a road, classify the objects based on a learning result of the first deep learning device when the calculated ratio of width to length is greater than the reference value, [0099, objects with 0 to 1 ratio are given a first variance, each variance may be analyzed by a different engine, as explained the second detector can use one or more machine models for high variance, and as a whole the document explains the each detector uses at least one learning model] and 
classify the objects based on a learning result of the second deep learning device when the calculated ratio of width to length is less than or equal to the reference value. [099, ratio of height to width is used to binning which determines which detections are done by the second detector]

12. The apparatus of claim 11, wherein the controller classifies each of the objects as one of a car, a goods vehicle, a two-wheeled vehicle, or a pedestrian. [0020, 0024 and other sections clearly show detecting and classifying pedestrians]

13. The apparatus of claim 11, wherein each of the objects has a square pillar shape in which Light Detection And Ranging (LiDAR) points are clustered. [0061 shows that LiDar is used,a dn 0084 shows the use of point clustering ]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references, which show machine learning in multiple environments, wherein multiple AI engines may be used based on different functions, and further show  the use of ratios to detect and analyze objects such as people and faces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648